Citation Nr: 0822784	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased rating for a right 
knee disorder, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for arthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1982 to September 
1985 and August 1986 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested a video conference Board hearing in the 
August 2005 Form 9.  The veteran withdrew his request in May 
2008.


FINDINGS OF FACT

1.  The competent medical evidence of record for the 
veteran's service-connected left knee disability shows that 
the veteran's left knee had slight crepitus on palpation of 
the patella, chondromalacia of the left knee, full range of 
motion on flexion and extension, no laxity of the ligaments, 
and negative Lachman's and McMurray's tests.  X-rays revealed 
no arthritic changes.

2.  The competent medical evidence of record for the 
veteran's service-connected right knee disability shows that 
the veteran's right knee had full range of motion on flexion 
and extension, chondromalacia of the right knee, no laxity of 
the ligaments, no erythema or edema, no tenderness on 
palpation of the right knee, no crepitus on palpation of the 
right knee and negative Lachman's and McMurray's tests.  X-
rays revealed no arthritic changes.

3.  The competent medical evidence of record does not show 
that the veteran is currently diagnosed with arthritis of the 
left knee.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left knee disorder have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2007).    

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disorder have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (2006).    

3.  Arthritis of the left knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability for the 
award of benefits will be assigned if service connection is 
awarded.  

A February 2004 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection of his right knee disorder and arthritis of the 
left knee.  This letter also informed the veteran of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

The veteran was also informed of the disability rating and 
the effective date; however, this portion of the duty to 
notify was satisfied subsequent to the initial AOJ decision 
by way of a letter sent to the veteran in March 2006.  The 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in October 2007 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed in 
deciding this appeal as the timing error did not affect the 
essential fairness of the adjudication.  Therefore, the Board 
finds that the requirements of VCAA regarding the duty to 
notify have been met for the service connection claims and 
that VA has no further duty prior to Board adjudication. 

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the February 2004 VCAA notice.  The letter 
notified the veteran of his and VA's respective duties for 
obtaining evidence.  The veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  The veteran was also informed of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation 

However, the February 2004 letter did not specifically inform 
the veteran that he must provide evidence demonstrating the 
effect the worsening of his service-connected disability has 
on his employment and daily life.  A review of the record on 
appeal shows that the veteran has made submissions indicating 
that he had actual knowledge of the need to submit evidence 
showing the effect that the worsening or increase of his left 
knee disability had on his employment and daily life.  In a 
May 2004 VA, examination the veteran noted that his left knee 
gives out about once a week and he reported multiple falls 
caused by his left knee giving out.  He asserted that his 
knee condition affects his ability to walk up stairs and his 
ability to walk on uneven terrain.  The veteran also told the 
VA examiner that when he is on his feet or when he walks for 
long distances he has a great amount of pain and he has to 
rest frequently because of the pain.  The veteran also noted 
that occasionally the pain in his left knee would cause him 
to miss work or to leave work early.  See October 1998 VA 
examination.  Further, the record on appeal reveals that the 
appellant was continuously represented by a veterans service 
organization before VA during the pendency of his claim.  
Accordingly, the Court concludes that the record on appeal 
shows that the appellant had actual knowledge of the need to 
submit medical or lay evidence demonstrating the affect that 
the worsening or increase of his left knee disability had on 
his employment or daily life, that he actually submitted such 
evidence and therefore, the above VCAA notice error did not 
effect the essential fairness of the Board's decision.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed.Cir.2007), 
Newhouse v. Nicholson, 497 F.3d 1298, 1301 (Fed.Cir.2007), 
Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004), and 
Vazquez-Flores, supra.

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, and VA 
examination reports.  The veteran's representative requested 
the case to be remanded to the AOJ so that the veteran should 
be scheduled for another compensation and pension 
examination.  The Board notes that the VA is not required to 
provide another VA examination for the veteran where the 
veteran fails to report to such examination without good 
cause.  See 38 C.F.R. § 3.655.  As the veteran or his 
representative did not provide good cause for the failure to 
report to the scheduled VA examination, the Board finds that 
VA has fulfilled its duty to assist the veteran in regards to 
providing a VA examination.  There is no other indication in 
the file that there are additional relevant records that have 
not yet been obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been developed properly 
and sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis, established by X-ray findings, is rated 
under Diagnostic Code 5003 based on limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
Degenerative arthritis, when established by X-ray findings, 
will be rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the wrist is considered a major 
joint.  38 C.F.R. § 4.45(f).  

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating 
code for other impairment of the knee, recurrent subluxation 
or lateral instability is rated as 10 percent disabling if 
slight, 20 percent disabling if moderate, and 30 percent 
disabling if severe.  The words "slight," "moderate" and 
"severe" are not defined in the VA Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "moderate" or "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue. All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  
Diagnostic Code 5258 assesses the dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain, and effusion into the joint with a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Under Diagnostic Code 5259, symptoms due to the removal of 
semilunar cartilage of either knee warrant a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Diagnostic 
Code 5262 assesses malunion of the tibia and fibula with 
moderate knee or ankle disability with a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 2562.  


Left Knee 

The veteran filed a claim for an increased rating for his 
service-connected left knee disability in December 2004.  The 
RO denied his claim.  The veteran appeals this decision.  

In the May 2004 VA examination, the veteran complained of 
pain, weakness, stiffness, burning and instability of his 
left knee.  He told the examiner that his knees become 
painful with activity and he rated his pain five or six out 
of ten without his pain medication.  He asserted that his 
left knee gives out at least once per week and that he has 
had multiple falls from his knee giving out.  The veteran 
reported that when he is on his feet or walks for long 
distances he feels a great amount of pain, which causes him 
to rest frequently.  The examiner noted that the veteran did 
not use a brace for his left knee and he rarely used a cane.  
The examination revealed that the veteran walked with a 
slight limp favoring the left knee.  Examination of the left 
knee showed two well-healed surgical scars that were 
nontender on palpation.  The veteran had slight crepitus on 
palpation of the patella.  The examiner noted that the 
veteran had full range of motion of the knee with flexion to 
150 degrees with pain and extension to zero degrees with 
pain.  There was no laxity of the veteran's ligaments.  
Lachman's and McMurray's tests were negative.     

In July 2005, the veteran complained of bilateral knee pain 
with recent aggravation for the past two to three months.  
The VA physician assistant noted that the veteran was taking 
pain medication for his knees with fair to poor pain control.  
She noted that the veteran would obtain an over-the-counter 
elastic knee brace for extra support and she referred him to 
an orthopedist for a consult.  In August 2005, the veteran 
obtained an orthopedic consult.  He complained of problems 
with his left knee joints and a burning-type sensation around 
the front of the knee joint.  The orthopedist noted the 
veteran's collateral ligaments were stable.  The cruciate 
ligaments were intact with no laxity of the cruciate ligament 
in the left knee.  The McMurray's test and Lachman's test 
were negative.  The orthopedist noted that the grind test for 
chondromalacia was positive in both knees and that was the 
veteran's main problem.  The orthopedist recommended that the 
veteran cut back on squatting, running, jogging, 
participating in jumping type of sports, and walking in rough 
areas.  The orthopedist noted that the veteran's knees would 
not require any surgical intervention and he should carry on 
his normal activities.  However, the orthopedist suggested to 
the veteran that when is climbing steps to put his hands on 
the side railing so that if his knee gives out he could avoid 
falling.

Pursuant to the foregoing evidence, an increased rating is 
not warranted under Diagnostic Code 5257, as the evidentiary 
picture most closely approximates a moderate left knee 
disability.  The veteran experiences pain, slight limitation 
of motion, and complains of giving way of the left knee.  The 
evidence shows that he uses a brace and he rarely uses a 
cane.  Such manifestations do not constitute any more than a 
moderate disability.  An increased evaluation of 30 percent 
would entail severe symptomatology.  The Board is of the 
opinion that the left knee disability is not considered 
severe under VA regulations because the evidence indicates 
that the veteran's collateral ligaments are intact, he has as 
a slight limping gait, he is able to carry on most normal 
activities, and his left knee disorder does not require 
surgical intervention  Although the veteran reports giving 
way, that manifestation of left knee disability does not 
appear to be of sufficient frequency to constitute a severe 
disability picture under Diagnostic Code 5257.   

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of left knee disability, and a staged rating 
would not serve to benefit the veteran.  Hart, supra.

The Board has considered the applicability of other 
diagnostic codes.  Diagnostic codes 5256, 5260, 5261, and 
5262 are the only other codes for the knee and leg that 
provide a higher rating than 20 percent.  However, the 
veteran does not have ankylosis of the knee, limitation of 
flexion, limitation of extension or impairment of the tibia 
and fibula.  Accordingly, diagnostic codes 5256 and 5260-5262 
for knee and leg conditions are not applicable in this case.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is that a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

There has been no showing that the veteran's service-
connected left knee disability has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability.  Although the veteran asserted that 
the pain in his left knee caused him to miss work or to leave 
work early, the schedular rating criteria for rating the 
wrists contemplate the veteran's reported symptomatology.  
Under these circumstances, and in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

As the preponderance of the evidence is against the veteran's 
increased rating claim for a left knee disability, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Right Knee

In February 2004, the veteran filed an original service 
connection claim for a right knee disorder.  The RO granted 
the veteran's claim in May 2004 and rated the right knee 
disorder as 10 percent disabling with a February 2005 
effective date.  The veteran timely appealed the assigned 
disability evaluation.  

In a May 2004 VA examination, the veteran complained of right 
knee pain from compensating for his left knee.  He also 
complained of weakness, stiffness, burning and instability in 
his right knee.  The veteran reported that his right knee 
occasionally gives out.  The veteran noted that when he is on 
his feet or walks for long distances he feels a great amount 
of pain and must rest frequently due to the pain.  He does 
not use a brace for his right knee.  Examination of the right 
knee revealed no erythema or edema.  There was no tenderness 
to palpation of the knee and there was no crepitus upon 
palpation of the patella.  The examiner noted that the 
veteran had full range of motion of the right knee with 
flexion to 150 degrees with pain and extension to zero 
degrees.  He had no ligamentous laxity.  Lachman's and 
McMurray's tests were negative.  The VA examiner diagnosed 
the veteran with right knee sprain.   

The veteran underwent an orthopedic consult in August 2005.  
The examination revealed stable collateral ligaments and 
intact cruciate ligaments.  McMurray's and Lachman's tests 
were negative.  Grind tests for chondromalacia was positive 
in both knees.  The orthopedist recommended that the veteran 
cut back on squatting, running, jogging, participating in 
jumping type of sports, and walking in rough areas.  The 
orthopedist noted that the veteran's knees would not require 
any surgical intervention and he should carry on his normal 
activities.

The veteran is currently rated under diagnostic code 5260 at 
10 percent disabling.  The veteran does not meet the 
requirements of the next higher rating of 20 percent as the 
medical evidence of record shows that the veteran's flexion 
is not limited to 30 degrees.  

The Board considered the applicability of other diagnostic 
codes for leg and knee disabilities.  The veteran does not 
have ankylosis of the knee, semilunar dislocated cartilage 
with frequent episodes of locking, pain and effusion into the 
joint, limitation of extension or impairment of the tibia and 
fibula.  The competent medical evidence shows that the 
veteran does not have slight recurrent subluxation or lateral 
instability.  The May 2004 VA examination revealed that the 
veteran's right knee does not have ligamentous laxity and the 
veteran complained that his right knee gave out only on 
occasion.  Accordingly, diagnostic codes 5256-5258 and 5261-
5262 for knee and leg conditions are not applicable in this 
case.  
	
The Board also considered whether a higher disability 
evaluation is warranted on the basis of  functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and functional loss must be manifested by adequate 
evidence of disabling pathology, especially when it is due to 
pain.  38 C.F.R. § 4.40.  A part that becomes painful on use 
must be regarded as seriously disabled. Id.; see also DeLuca.  

In this case, the RO compensated the veteran for additional 
functional loss due to pain.  The objective medical evidence 
of record does not show that the veteran has functional loss 
warranting a rating higher than 10 percent.  The medical 
evidence shows that the veteran has some limitation of 
function of the right knee.  The veteran indicated in the 
February 2004 VA examination that his right knee disability 
limited the range of motion of his leg due to weakness, 
stiffness, burning and instability in his right knee.  In 
this case, the assignment of a 10 percent disability rating 
adequately compensates the veteran for any loss of function 
due to pain, weakness, fatigability, incoordination, or pain 
on movement of a joint.  The veteran has normal range of 
motion of the right knee with chondromalacia and limited 
range of motion due to pain, weakness, stiffness and 
instability, which indicates that there is a minimal level of 
disability of his right knee

The Board further notes that there is no evidence of record 
showing that the veteran's right knee disability warrants a 
higher rating on an extraschedular basis.  38 C.F.R. § 
3.321(b).  Any limits on the veteran's employability due to 
his right knee disability have been contemplated in the 
current 10 percent rating under Diagnostic Code 5260.  The 
evidence also does not reflect that the veteran's right knee 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation as outlined in 38 C.F.R. § 
3.321(b)(1) is not required. 

In conclusion, the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the Board finds that the 
preponderance of the evidence is against the claim and an 
assignment of an increased disability rating for a right knee 
disability is not warranted.  38 C.F.R. § 3.102.

II.  Merits of the Claim for Service Connection

The veteran filed a separate service connection claim for 
arthritis of the left knee in February 2004.  The RO denied 
the claim.  The veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

In order for the veteran to be entitled to service connection 
for arthritis of the left knee, the medical evidence must 
show a current diagnosis of that claimed disability.  The 
veteran underwent an X-ray of his left knee in February 2004 
where the chief radiologist noted that there was no joint 
diffusion and no evidence of posttraumatic osteoarthritis 
changes.  The veteran underwent another X-ray examination of 
his left knee as part of an orthopedic consult at the VA in 
August 2005.  The orthopedic surgeon interpreted the X-ray 
noting that the X-ray results of the knee joints were 
essentially negative and there were no arthritic changes 
present.  The only evidence that indicates the veteran has 
arthritis is an October 1998 VA examination where the 
veteran's left knee was diagnosed with mild changes of 
degenerative joint disease at the lateral compartment via X-
rays.  This determination is supported by the radiologist's 
interpretation of the X-rays in October 1998.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, if it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  The probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  
 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Greater weight may be placed on one physician's 
than another's depending on factors such as the reasoning 
employed by the physicians and whether or not (and the extent 
to which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000). 

In this case, the Board gives more probative weight to the 
February 2002 radiological opinion, the May 2004 VA opinion, 
and the August 2005 orthopedic consult opinion than the 
October 1998 VA opinion and radiologist opinion.  The 1998 VA 
examination was approximately five years prior to the veteran 
filing his claim for entitlement to service connection for 
left knee arthritis.  The U.S. Court of Appeals for the 
Federal Circuit has held that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed.Cir.1997).  In addition, the two 
reports that did not find arthritic changes in the veteran's 
left knee were from the chief radiologist and an 
orthopaedist.  The 1998 VA examination did not note whether 
the examiner was an orthopedist and a radiologist interpreted 
the X-ray.  Thus, the Board finds that the February 2002 
chief of radiology and the August 2005 orthopaedist have a 
higher skill level in analyzing the data than the 1998 VA 
examiner and radiologist.  The February 2004 VA examiner 
reviewed the claims file, however the October 1998 VA 
examination report did not note whether he reviewed the 
claims file.  Therefore, the Board gives less weight to the 
October 1998 VA examination and radiological reports as the 
evidence shows that the VA examiner did not review the claims 
file, the record is unclear whether the examiner is an 
orthopedist and the examination and x-ray were conducted 
approximately five years prior to the filing of the claim.

As the preponderance of the evidence weighs against the 
determination of a current disability for arthritis of the 
left knee, the Board must find that the entitlement to 
service connected disability for left knee arthritis is not 
warranted.  The benefit of the doubt doctrine is not 
applicable in this case, because the preponderance of the 
evidence is against the claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
	

ORDER

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling is 
denied.

2.  Entitlement to an initial increased rating for a right 
knee disorder, currently evaluated as 10 percent disabling is 
denied.  

3.  Entitlement to service connection for arthritis of the 
left knee is denied.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


